Citation Nr: 1506099	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertensive vascular disease.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, NJ.

The Board notes that the Veteran was previously represented by The Disabled American Veterans (DAV) from September 2014, and by The American Legion prior to that date.  However, on October 20, 2014, the Veteran submitted a letter to the RO indicating that he wished to revoke the power of attorney for both organizations.  To date, the Veteran has not provided any indication that he wishes to be represented by another organization or individual and the Board presumes the Veteran to be proceeding with his appeal unrepresented.

Finally, the Board notes that, in his VA Form 9, the Veteran expressed disagreement with the statement of the case (SOC) issued by the agency of original jurisdiction (AOJ), particularly that it had not considered private medical treatment records which he had previously submitted to his then-representative, The American Legion.  On October 7, 2013, The American Legion submitted those additional medical records to the AOJ.  To date, that evidence has not been considered.  

The Board will initially review any evidence that a veteran or his/her representative submits with or after the filing of a Substantive Appeal received on or after February 2, 2013.  A Substantive Appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals), or correspondence containing the necessary information to complete an appeal.  The veteran or his or her representative may still obtain initial AOJ review if a specific, written request is submitted with the evidence.  38 U.S.C.A. § 7105(e) (West 2014).  As this new evidence was submitted after the Veteran filed his VA Form 9 in August 2013, and because the Veteran has not submitted a written request for AOJ consideration of this evidence, the Board finds that there has been an automatic waiver of AOJ review, and to proceed with a decision would not be prejudicial to the Veteran in this case. 


FINDING OF FACT

Hypertension did not have its onset in service and is not otherwise related to active duty; hypertension did not manifest to a compensable degree within one year of discharge of service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the RO received the Veteran's claim of service connection for a heart condition, to include hypertension, in January 2011.  The Veteran submitted a letter to VA in August 2011 clarifying that the disability for which he was seeking service connection was hypertension.  In letters dated July 2011 and October 2011, the Veteran was notified of the information already in possession of VA and any evidence VA would obtain on his behalf, as well as all evidence that the Veteran was responsible for providing to VA, including any records not in the possession of a Federal agency.  Thus, the Board finds that the Veteran has been provided with adequate VCAA notice and was afforded a meaningful opportunity to participate in the development of his claim.  Further, the Veteran has not raised an issue with regard to the adequacy of notice provided in this case. 

Regarding the duty to assist, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained. The evidence includes his service treatment records (STRs), VA and private treatment records, and lay statements in support of his claim.  The Veteran has not identified any outstanding evidence and the Board is aware of none. 

The Board notes that the Veteran has not been scheduled for, or provided with, a VA examination for his claim for service connection for hypertension.  However, the Board finds that a VA examination is not necessary to decide this claim because the evidence of record provides sufficient information to do so.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (requiring VA to provide a medical examination when insufficient evidence exists on file to make a decision on the claim).  Specifically, while the Veteran does have a current diagnosis of hypertension, there is no evidence establishing an in-service event, injury, or disease.  As discussed below, the Veteran's service treatment records are silent for any indication of high blood pressure or hypertension during his active duty, and there is no evidence of manifestation of a qualifying diagnosis within an applicable presumptive period.  Thus, VA has no obligation to provide an examination in this case. 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In this case, the record shows that the Veteran has a present diagnosis of hypertension, which he contends is related to service.  However, upon review of the evidence of record, the Board finds that service connection for hypertension on either a direct or presumptive chronic disease basis is not warranted.  

The Veteran's STRs are silent for any indication of high blood pressure or hypertension.  Particularly, in April 1970, his recumbent blood pressure was recorded as 108/68 and his standing blood pressure was recorded as 118/80.  In June 1970, shortly before separating from service, his blood pressure was recorded as 110/78.  (For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).)  

The first indication of hypertension contained in the Veteran's post-service medical records is an April 3, 2000, medical note by Dr. C.M., a private physician, who noted the Veteran's blood pressure as 120/94 and indicated a diagnosis of hypertension.  In May 2009, a private consultation note by a Dr. J.E., noted that the Veteran was being seen for a hypertension follow up, and gave the Veteran's blood pressure as 140/88.  VA outpatient treatment records indicate that in September 2009, the Veteran was noted as having a Body Mass Index (BMI) between 25 & 30 with associated hypertension.  In November 2010, VA medical records indicate that the Veteran presented with symptoms of a stroke and noted a history of hypertension.  VA treatment records dated in December 2010 also note a history of hypertension.  

In a letter dated January 30, 2012, the Veteran's wife asserted that she had been married to the Veteran for 29 years and that the Veteran had told her that he was diagnosed with high blood pressure shortly after separating from service.  She also indicated that because those records were nearly 43 years old, they were unable to be located.  

Overall, the Board finds that the evidence of record does not support a finding that hypertension began during the Veteran's period of military service.  There is no evidence of hypertension in service or evidence of a continuity of symptoms following release from service.  In fact, the earliest indication that the Veteran had been given a diagnosis of hypertension is in April 2000, nearly 30 years after the Veteran separated from active duty.  Additionally, no medical provider has linked the Veteran's hypertension directly to military service.  In short, there is no basis upon which to conclude that the Veteran's hypertension began during service or is related to his service.  

There there also is no evidence to suggest that the Veteran's hypertension manifested itself to a compensable degree within one year of discharge from service.  Here, there is no medical evidence showing that the Veteran experienced diagnosed hypertension within one year of release from active duty.  Further, competent lay testimony is limited to that which the witness has actually observed, and is within the realm of his or her personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  While the Veteran's wife has testified that he reported to her that such a diagnosis was given, the Board notes that she did not state that she actually witnessed such a diagnosis being given.  Further, even presuming that such lay testimony could be deemed competent, she has not provided a date for such a diagnosis which the Board could use to prove manifestation within a year of separation from service.

Finally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases, such as ischemic heart disease, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2014).  However, for purposes of presumption based on herbicide exposure, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  38 C.F.R. § 3.309(e), note 2.  As such, although the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents, he is not entitled to service connection based on such a presumption for hypertension.   

For the foregoing reasons, the Board finds that the claim of service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for hypertensive vascular disease is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


